Citation Nr: 0824005	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for squamous cell cancer of 
the tonsils, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 until October 
1969.  His awards, as indicated on his DD 214, include the 
Purple Heart.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1. The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.  

2. The veteran's squamous cell cancer of the tonsils is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.

3. Competent evidence of record establishes a medical nexus 
between the squamous cell cancer of the veteran's tonsils and 
his active duty. 



CONCLUSION OF LAW

Squamous cell cancer of the tonsils was incurred in active 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1116, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
squamous cell cancer of the tonsils, claimed as due to 
exposure to herbicides.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2007). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In the present case, the veteran contends that his squamous 
cell cancer of the tonsils is due to exposure to herbicides 
during active service. In this light, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (2007).

In the present case, the veteran's military records reflect 
his service in the Republic of Vietnam during part of the 
applicable time period (January 9, 1962 and May 7, 1975). As 
such, it is presumed that he was indeed exposed to an 
herbicide agent such as Agent Orange. See 38 C.F.R. § 
3.307(a)(6)(iii). Moreover, affirmative evidence does not 
exist to rebut that presumption.

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application. Indeed, service connection is only warranted 
on this basis for a specific list of diseases set forth under 
38 C.F.R. § 3.309(e), to include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

Again, the veteran is claiming service connection for 
squamous cell cancer of the tonsils. As cancer of the tonsils 
is not among the diseases listed under 38 C.F.R. § 3.309(e), 
a grant of service connection on a presumptive basis is not 
warranted here. 

Where the evidence, as here, does not warrant presumptive 
service connection, the United States Court of Appeals for 
the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

In this regard, the Board notes that service treatment 
records do not reveal that squamous cell cancer of the 
tonsils was incurred during active duty.  However, this does 
not in itself preclude a grant of service connection.  
Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to the veteran's 
tonsils until 2000. In July and August 2000, the veteran 
underwent two separate medical procedures to remove the 
cancerous growth on his tonsils. Subsequent treatment records 
discuss chemotherapy and follow-up visits. As such, a current 
disability is established.  

Although there is a thirty year gap between discharge and 
initial treatment for squamous cell cancer of the tonsils, 
the competent evidence of record shows that the veteran's 
currently-diagnosed squamous cell cancer of the tonsils was 
incurred in active service. Significantly, in a September 
2006 letter, the veteran's private physician states that "at 
present this cancer is in remission, however, I feel that 
there [is] a very good possibility that this cancer was 
caused in part by his exposure to Agent Orange that he was 
exposed to when he was stationed in Khe Shan in Vietnam."  
The doctor also noted that "it is likely that . . . [this] 
cancer . . . [was] caused directly by exposure to Agent 
Orange."  Further, in a June 2005 statement, this physician 
opined that the veteran's "exposure to Agent Orange when he 
was in the service has contributed to his diagnosis of his 
squamous cell cancer of the tonsil."  In providing these 
opinions, the family physician was aware of the veteran's 
service in Vietnam.

These opinions are found to be probative.  Moreover, no other 
competent evidence in the claims folder refutes these 
opinions.  [The January 2005 VA examination did not offer an 
opinion as to etiology.]

In sum, the Board finds that the veteran was exposed to 
herbicides during active service in Vietnam.  Further, the 
record reflects competent evidence attributing his squamous 
cell carcinoma of the tonsils to such in-service exposure.  
No evidence refutes such conclusions.  Therefore, the record 
supports a grant of service connection for squamous cell 
carcinoma of the tonsils.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding whether any error 
was committed with respect to either the duty to notify or 
the duty to assist, the Board finds that any such error was 
harmless and need not be further considered.  


ORDER

Service connection for squamous cell cancer of the tonsils, 
claimed as due to exposure to herbicides, is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


